DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Data Sheet (ADS)
	The application data sheet lists the filing date of 14/856,447 as 09/06/2015 but the correct filing date appears to be 09/16/2015.  The applicant should review the ADS and correct any possible inadvertent errors.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
*** Any reference not considered did not include a name, publication number, and/or publication date.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 132, 135-137, 139-142, 145-147, and 149-151 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by O’Byrne (US 5,037,385).
In regard to claim 132, O’Byrne discloses a method of managing fluid of a subject having a peritoneal cavity (11) and a bladder (12), the method comprising: introducing an infusate comprising an osmotic agent into the peritoneal cavity (11) from a reservoir (22) to form a peritoneal fluid mixture; and pumping, using an implantable pump (35), the peritoneal fluid mixture from the peritoneal cavity (11) into the bladder (12), wherein the peritoneal fluid mixture comprises the infusate comprising the osmotic agent (see col. 2, lines 3-12 and col. 2, line 65- line 3, col. 23; O’Byrne describes a peritoneal dialysis procedure which uses an osmotic agent delivered to the peritoneal cavity and then vacated from the cavity via a pump to the bladder).
In regard to claim 135, O’Byrne discloses further comprising implanting the reservoir (22) (see Figure 1; col. Lines 1-5).
In regard to claim 136, O’Byrne discloses wherein introducing the infusate comprises introducing the infusate into the peritoneal cavity (11) from the reservoir (22) through a reservoir conduit (21).
In regard to claim 137, O’Byrne discloses wherein pumping the peritoneal fluid mixture comprises pumping the peritoneal fluid mixture from the peritoneal cavity (11) through a drainage conduit (31) into the bladder (12) through an exit conduit (32), wherein the drainage conduit (31) is adapted for coupling between the peritoneal cavity (11) and the pump (35) and the exit conduit (32) is adapted for coupling between the pump (35) and the bladder (12).
In regard to claim 139, O’Byrne discloses wherein pumping the peritoneal fluid mixture comprises pumping the peritoneal fluid mixture from the peritoneal cavity (11) to the bladder (12) as a function of time (the pump 35 is a deformable pump that will deliver the mixture to the bladder by means of deforming the wall 36 which will inherently take time to deliver the mixture to the bladder).
In regard to claim 140, O’Byrne discloses wherein pumping the peritoneal fluid mixture from the peritoneal cavity into the bladder occurs after a time-delay (the pump 35 is a deformable pump that will deliver the mixture to the bladder by means of deforming the wall 36 which will inherently take time to deliver the mixture to the bladder; aka there is a time delay between the deformation and the delivery).
In regard to claim 141, O’Byrne discloses wherein pumping the peritoneal fluid mixture comprises pumping the peritoneal fluid mixture at a set flow rate (the pump 35 is a deformable pump that will deliver the mixture to the bladder by means of deforming the wall 36 which will inherently take time to deliver the mixture to the bladder; set flow rate is determined by the physical properties of the deformable wall).
In regard to claim 142, O’Byrne discloses a method of treating congestive heart failure of a subject having a peritoneal cavity (11) and a bladder (12), the method comprising: introducing an infusate comprising an osmotic agent into the peritoneal cavity (11) from a reservoir (22) to form a peritoneal fluid mixture; and pumping, using an implantable pump (35), the peritoneal fluid mixture from the peritoneal cavity (11) into the bladder (12), thereby treating the congestive heart failure of the subject (see col. 2, lines 3-12 and col. 2, line 65- line 3, col. 23; O’Byrne describes a peritoneal dialysis procedure which uses an osmotic agent delivered to the peritoneal cavity and then vacated from the cavity via a pump to the bladder; by performing the steps congestive heart failure is treated).
In regard to claim 145, see the rejection of claim 135.
In regard to claim 146, see the rejection of claim 136.
In regard to claim 147, see the rejection of claim 137.
In regard to claim 149, see the rejection of claim 139.
In regard to claim 150, see the rejection of claim 140.
In regard to claim 151, see the rejection of claim 141.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 138 and 148 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Byrne in view of Saul (US 2003/0004495).
O’Byrne discloses all of the limitations recited in the independent claims but fails to expressly teach wherein introducing the infusate comprises pumping, using the implantable pump, the infusate into the peritoneal cavity from the reservoir as a function of time.  O’Byrne discloses an implantable port (22) instead of a pump as is recited.
In a similar art, Saul discloses an implantable pump (18) for moving fluid to the peritoneal cavity via peritoneal catheter (14).  The pump takes various forms and can provide continuous or periodic operation as well as remote operation (see par. [0051]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the port device of O’Byrne with the pump of Saul in order to provide the benefits associated with implantable pumps.
	In regard to claim 148, see the rejection of 138.
Claims 133-134 and 143-144 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Byrne in view of Miskin (US 5,902,336).
O’Byrne discloses all of the limitations recited in the independent claims but fails to expressly teach further comprising monitoring a physiologic parameter, and wherein introducing the infusate comprises pumping, using the implantable pump, the infusate from the reservoir to the peritoneal cavity responsive to a value of the monitored physiologic parameter as is recited in claims 133 and 143 and further comprising monitoring a physiologic parameter, and wherein pumping the peritoneal fluid mixture comprises pumping the peritoneal fluid mixture from the peritoneal cavity to the bladder responsive to a value of the monitored physiologic parameter as is recited in claims 134 and 144.
In a similar art, Miskin teaches monitoring a physiologic parameter, and wherein introducing the infusate comprises pumping, using the implantable pump (10), the infusate from the reservoir to the peritoneal cavity responsive to a value of the monitored physiologic parameter (see col. 6, lines 20-50) and comprising monitoring a physiologic parameter, and wherein pumping the peritoneal fluid mixture comprises pumping the peritoneal fluid mixture from the peritoneal cavity to the bladder responsive to a value of the monitored physiologic parameter (see col. 6, lines 20-50).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of O’Byrne with the value responsive pump of Miskin in order to provide automated pumping means.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 132-151 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 9,138,523. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783